Case: 10-50062     Document: 00511257206          Page: 1    Date Filed: 10/07/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 7, 2010
                                     No. 10-50062
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

FLOYD DAVID REED,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 1:96-CR-19-1


Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Floyd David Reed has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Reed has not filed a response. Our independent
review of the record and counsel’s brief discloses no nonfrivolous issue for appeal.
At his revocation hearing, Reed admitted the fact of his Texas conviction. This
admission was a sufficient basis for the district court to revoke his supervised
release. See, e.g., United States v. Spraglin, 418 F.3d 479, 480 (5th Cir. 2005)

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-50062   Document: 00511257206 Page: 2     Date Filed: 10/07/2010
                                No. 10-50062

(per curiam). The revocation proceedings also complied with the requirements
of due process. See generally United States v. Holland, 850 F.2d 1048, 1050-51
(5th Cir. 1988) (per curiam). And the district court’s decision to impose the
statutory maximum sentence on revocation was not plainly erroneous. See, e.g.,
United States v. Whitelaw, 580 F.3d 256, 265 (5th Cir. 2009). Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5 TH C IR.
R. 42.2.




                                      2